Citation Nr: 0701341	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  00-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2006 Order (with Judgment 
issued in July 2006), the Court vacated an October 2003 Board 
decision that declined to reopen claims for service 
connection for residuals of a head injury, a low back 
disorder, and a right shoulder disability; and remanded this 
matter for readjudication consistent with that order.

This case was previously before the Board on appeal from a 
July 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
declined to reopen the claims for service connection for 
residuals of a head injury, a low back disorder, and a right 
shoulder disability.

The veteran moved to Texas and his claim is now under the 
jurisdiction of the Waco, Texas RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2006 Order, the Court determined that a remand was 
necessary.  As noted above, in the June 2006 Order, the Court 
vacated an October 2003 Board decision that declined to 
reopen claims for service connection for residuals of a head 
injury, a low back disorder, and a right shoulder disability; 
and remanded this matter for readjudication.  

As background, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the denial of an appellant's claim, and absent the filing of 
a substantive appeal within the remainder of that year or 
within 60 days of the mailing of the statement of the case 
(expected to be provided to the veteran after his notice of 
disagreement is filed), whichever is later, a rating 
determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2006).  Unappealed final rating 
decisions may not be reopened without submission of new and 
material evidence.  See 38 U.S.C.A. § 7105, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2006).  

The October 2003 Board decision arose from an appeal of a 
July 1999 rating decision, which declined to reopen a claim 
for residuals of a motor vehicle accident in January 1970.  
At the time of the July 1999 rating decision, the RO 
determined essentially that new and material evidence had not 
been submitted to reopen a denied claim in a previous final 
rating decision.  

Prior to the July 1999 rating decision, two rating decisions 
address the same underlying claims for service connection; 
most recently in January 1998, and prior to that in February 
1997.  In the January 1998 rating decision, the RO declined 
to reopen the claims essentially on the basis that new and 
material evidence had not been presented to reopen the claims 
since the previous final (rating) decision in February 1997.

Going back to the February 1997 rating decision, as 
determined by the Court in its June 2006 Order, that rating 
decision is not a final decision, remains open, and requires 
that a statement of the case be provided to the veteran.  As 
pointed out by the Court in its Order, in correspondence 
received in April and May 1997, within one year after the 
February 1997 rating decision, the veteran indicated that he 
disagreed with that denial.  In agreement with the Court's 
Order, the Board construes this as a notice of disagreement 
with the February 1997 rating decision.  Because the veteran 
filed a timely notice of disagreement with the February 1997 
rating decision, the RO was required to provide a statement 
of the case on the issues for which the veteran initiated his 
appeal by filing a notice of disagreement.  

The RO did not provide the veteran a statement of the case, 
however, and thus, the February 1997 rating decision is not 
final, remains open, and the unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).   

The Court Order has vacated the October 2003 Board decision, 
predicated on these grounds, and the concluding determination 
that Board decision incorrectly adjudicated the preliminary 
question of whether a previously denied claim should be 
reopened.  In this case, however, there is an open claim of 
entitlement to service connection because the veteran 
initiated an appeal by filing a timely notice of disagreement 
from the February 1977 rating decision; and the RO has not 
responded by issuing a statement of the case.  The appeal has 
not been perfected, however, so it is not yet properly before 
the Board as the veteran has not yet had an opportunity to 
submit a substantive appeal in response to the issuance of a 
statement of the case.  

In sum, by filing an NOD, the veteran initiated appellate 
review of the claims for service connection for residuals of 
a head injury, a low back disorder, and a right shoulder 
disability.  The next step in the appellate process is for 
the RO to issue to the veteran a statement of the case 
summarizing the evidence relevant to each issue, the 
applicable legal authority, and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. § 
19.29 (2006); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the case must be remanded to the RO for the 
issuance of a statement of the case.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2006).




Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for (1) residuals of a head 
injury, (2) a low back disorder, and (3) a 
right shoulder disability.

The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of each issue he wishes to appeal 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, a claim 
should not be certified to the Board.  If 
so filed, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


